DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 01/28/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell (U.S. 2014/0276736) in 
view of Swayze (U.S. 2014/0166728) and Mujawar (U.S. 201/0238936).
In regards to claim 21. Worrell discloses an apparatus, comprising: (a) a body assembly (20) comprising:
(i) a handle portion (22), and (ii) a shaft portion (30) extending distally from the handle portion; (b) an end effector (40) comprising: a driver (60, see at least 59 and 142), wherein the driver is operable to actuate a distance between an unfired position and a fired position (see at least paragraph 75); and (d) a firing assembly (70) comprising: (i) a trigger (624) pivotably coupled with the body assembly via a first pivot (623), (ii) a driver actuator (at least element 640 and 642) coupled to a proximal portion of the staple driver (at least elements 640, 642, 644, and 646) configured to actuate the staple driver the distance between the unfired position and the fired position (see at least paragraph 106 and 107), and (iii) a linkage assembly (630) pivotably coupled with the trigger (at pivot 625) and the driver actuator (at pin 635), comprising an input link (636) and a driving link (634) pivotally coupled together (at pin 631), wherein the input link is pivotally coupled with the trigger (at pin 625) wherein the driving link is 
Worrell does not disclose an end effector comprising (i) a staple deck fixed relative to the shaft portion, (ii) an elongated coupling element, wherein the elongated coupling element is operable to actuate relative to the staple deck, and (iii) a staple driver, wherein the staple driver is operable to actuate relative to the staple deck a distance between an unfired position and a fired position; (c) an anvil operable to selectively attach to the elongated coupling element, wherein the elongated coupling element is operable to actuate the anvil relative to the staple deck to define a gap distance to thereby capture tissue between the anvil and the staple deck.
Swayze teaches an end effector (20) comprising (i) a staple deck (32) fixed relative to the shaft portion (illustrated in fig. 2a staple deck 32 is fixed to shaft 60), (ii) an elongated coupling element (38), wherein the elongated coupling element is operable to actuate relative to the staple deck (see at least paragraph 35), and (iii) a staple driver (24), wherein the staple driver is operable to actuate relative to the staple deck a distance between an unfired position and a fired position (see at least paragraph 35 and 46 illustrated in at least fig. 2b and 2c); (c) an anvil (40) operable to selectively attach to the elongated coupling element (see at least paragraph 37) wherein the elongated coupling element is operable to actuate the anvil relative to the staple deck to define a gap distance (see at least paragraph 41, 42 and figs. 2a, 2b).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Worrell with the teachings of Swayze such that an end effector for applying a row of staples is used this would have been obvious to one having ordinary skill in the art since Worrell teaches in at least paragraph 59, and 142 that the handle and driving assembly is suitable and intended for such purpose, additionally 
Worrell does not disclose wherein the driving link is directly pivotally attached to the drive actuator via a pin.
Mujawar teaches a linkage assembly (122, 124) pivotably coupled with the trigger (trigger 104 pivotally connected at 126) and the driver actuator (at pin 635), comprising an input link (122) and a driving link (124) pivotally coupled together (at pin 126), wherein the input link is pivotally coupled with the trigger (at pin 126) and wherein the driving link is directly pivotally attached to a drive actuator (156a) via a pin (illustrated in fig. 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the linkage assembly of Worrell with the linkage assembly of Mujawar for the purpose of reducing parts since Worrell teaches additional elements between the driving link and the drive actuator removing these features as illustrated in Mujawar would reduce cost and complexity by reducing the parts needed in the linkage assembly. 
Response to Arguments
Applicant’s arguments with respect to new claim 21 is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims allowed.
The following is a statement of reasons for the indication of allowable subject matter: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed apparatus having a  (a) a body assembly comprising: (i) a handle portion, and (ii) a shaft portion extending distally from the handle portion; (b) an end effector comprising: (i) a staple deck fixed relative to the shaft portion, (ii) an elongated coupling element, wherein the elongated coupling element is operable to actuate relative to the staple deck, and (iii) a staple driver, wherein the staple driver is operable to actuate relative to the staple deck and the elongated coupling element a distance between an unfired position and a fired position; (c) an anvil operable to selectively attach to the elongated coupling element, wherein the elongated coupling element is operable to actuate the anvil relative to the staple deck to define a gap distance to thereby capture tissue between the anvil and the staple deck; and (d) a firing assembly comprising: (i) a trigger pivotably coupled with the body assembly via a first pivot, (ii) a driver actuator configured to actuate the staple driver the distance between the unfired position and the fired position, wherein the driver actuator is slidably contained within the body assembly, wherein a proximal portion of the driver actuator defines an elongated channel, and (iii) a linkage assembly pivotably coupled with the trigger and the driver actuator, wherein the linkage assembly is pivotably coupled with the driver actuator via a pin housed within the elongated channel, wherein the linkage assembly is pivotably coupled with the trigger via a second pivot, wherein the second pivot is proximal relative to the first pivot, wherein the linkage assembly is configured to drive the driver actuator along a path in response to the trigger pivoting about the first pivot.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 22 is indicated allowable similar to claim 1 and 20 requires the actuator defining a lot .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731